Citation Nr: 1716021	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-41 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.

(The issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for bilateral hearing loss, to include the combined effects of service-connected hearing loss and tinnitus, is the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to March 1977.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2010 determination letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) paperless claims file. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In March 2013 and June 2016, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral hearing loss, rated as noncompensable, and tinnitus, rated as 10 percent disabling; his combined rating is 10 percent.

2.  The service-connected disabilities were incurred in active service after September 16, 1940.

3.  The Veteran's service-connected disabilities do not constitute a serious employment handicap under the provisions of 38 C.F.R. § 21.52(b) (2016).


CONCLUSIONS OF LAW

The criteria for entitlement to VRE benefits pursuant to Chapter 31 have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2014); 38 C.F.R. §§ 21.1, 21.32, 21.33, 21.35, 21.40, 21.50, 21.51, 21.52, 21.53, 21.57 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Remand Compliance

The Veteran's claim was readjudicated in a December 2016 Supplemental Statement of the Case, in compliance with the Board's March 2013 and June 2016 remand instructions.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that that the RO has substantially complied with the remand directives. Cf. Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

II.  Entitlement to VRE Benefits 

Applicable Laws and Regulations

The provisions of Chapter 31, Title 38, United States Code, are intended to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment. 38 U.S.C.A. § 3100 (West 2014); 38 C.F.R. §§ 21.1 (a), 21.70 (2016).

For Veterans with a 10 percent disability, entitlement to VRE benefits is available if the following three criteria are met: the Veteran must have a service-connected disability or combination of disabilities rated less than 20 percent under 38 U.S.C.A, Chapter 11; the disabilities must have been incurred or aggravated in active military, naval, or air service on or after September 16, 1940; and, the Veteran must be determined by VA to be in need of rehabilitation because of a serious employment handicap.

A "serious employment handicap" will be found to exist only if a counseling psychologist (CP) or veterans rehabilitation counselor (VRC) determines that the individual has (1) a significant vocational impairment, that is a significant impairment of a Veteran's ability to prepare for, obtain, or retain employment consistent with such Veteran's abilities, aptitudes, and interests; (2) the effects of the significant vocational impairment have not been overcome; and (3) service-connected disability(ies) contributed to the individual's overall significant vocational impairment. 38 C.F.R. § 21.52.  

Facts & Analysis

The Veteran is service connected for hearing loss, rated noncompensable, and tinnitus, rated 10 percent disabling; he has a combined rating of 10 percent.  Accordingly, he is entitled to vocational rehabilitation training benefits under Chapter 31; if VA determines he is in need of rehabilitation due to a serious employment handicap.

The Veteran met with a VRC in October 2009, who determined that his service-connected disabilities contributed in substantial part to his impairment to employment. The VRC based this finding on the Veteran's statement that he could not hear well in noisy environments because of his tinnitus. The VRC further explained that the Veteran has a high school diploma and an Associate of Arts degree in Theology.  It was noted that the Veteran's unemployment was outside his control and he had not overcome his impairment's to employment.  

The Veteran was noted to have had a long or substantial period of unemployment and a pattern of reliance on government support programs.  However, while it was determined that an employment handicap existed, it was also found that a serious employment handicap did not exist, as no extraordinary services would be necessary to assist the Veteran in achieving a vocational goal.  The VRC noted that the Veteran demonstrated abilities to maintain a full-time work schedule as well as success in a college program.  Therefore, although the Veteran had an impairment to employability to which his service-connected disability substantially contributes, and he had not overcome the impairment, he was not been found to have a serious employment handicap and, as such, did not meet the criteria for Chapter 31 services.

In March 2010, the Veteran's file was reviewed again by the VRC, where it was noted that two VA VRC's and one contract VRC concurred that the Veteran had an employment handicap due to tinnitus and hearing loss, but did not have a serious employment handicap.  The VRC observed that the Veteran had a degree in Theology and work experience as a cellular construction project manager, self-employed golf business operator, and biblical coordinator; but had not been employed since 2001.  The VRC commented that although the Veteran reported applying for over 20 jobs, he had stopped looking and did not appear to have been very aggressive in his job search.

Subsequent to the interview with the VRC, the Veteran indicated that he had successfully completed real estate courses and passed the state real estate licensing examination in February 2011.  See May 2011 statement.

The Veteran was scheduled for a new interview with a VRC to determine eligibility for benefits in October 2016.  Unfortunately, he failed to attend the interview.  He was offered an opportunity to reschedule within 10 days of receiving notification; however, he failed to respond within 10 days.  See October 2016 letter.  

The VRC's determination is competent based on her professional qualifications (Master of Sciences and Certified Rehabilitation Counselor), and credible in light of its consistency with the evidence of record. Consequently, the Veteran does not have a "serious employment handicap." 38 C.F.R. §§ 21.35(a), 21.52. 

Pursuant to 38 C.F.R. § 21.50(b), the VRC determines (1) whether the individual has an employment handicap, (2) whether an individual with an employment handicap has a serious employment handicap, and (3) whether the achievement of a vocational goal is currently reasonably feasible.  Here, the VRC determined that the threshold finding of an employment handicap was met, however, the Veteran was not found to have a serious employment handicap.  Therefore, the Board cannot reach the subsequent question of whether the achievement of a vocational goal is currently reasonably feasible. 38 C.F.R. § 21.50 (b). 

While the Board sympathizes with the Veteran's situation, this claim must be denied because he has the capacity to pursue a chosen career without vocational rehabilitation.  Here, the VA rehabilitation counselor's report reflects that while the Veteran has an employment handicap, based on his disabilities, education and previous employment, he does not have a serious employment handicap.  The VA rehabilitation counselor considered the Veteran's service-connected disabilities, and his demonstrated aptitudes and interests.  The Board has independently reviewed the claims file and has found no evidence to the contrary.  

The Board has considered the benefit of the doubt doctrine, but the preponderance of the evidence is against the claim and reasonable doubt does not arise. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.10; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because the preponderance of the evidence is against the claim; the appeal for  vocational rehabilitation under Chapter 31 is denied.


ORDER

Entitlement to VRE benefits under the provisions of Chapter 31, Title 38, of the United States Code, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


